Title: July 21. Thursday.
From: Adams, John
To: 


       Sullivan Lathrop and Bass carting earth into the Yard from the Ground which is to be thrown into the High Way over against my House. The old Appletree, probably an hundred Years of Age is to fall.
       Billings and Thomas Lathrop mowing in the Meadow.
       Six hogsheads of Lime, 50 Gallons each were brought home Yesterday for Manure. I have it of Mr. Brackett, at 15s. the Hdd.
       I am reading Dr. Watsons Apology for the Bible in Answer to T. Paines 2d Part of Age of Reason.
       That Appletree, over the Way, to which the Beauty and Convenience of the Road has been sacrificed for an hundred Years, has now in its turn, with Apples enough upon it to make two Barrells of Cyder, fallen a Sacrifice to the Beauty and Convenience of the Road. It has been felled this morning, never to rise again and the Road is to be widened and enlarged. The Stump and Roots are to be dug out of the Ground and the Wall to be removed Back and made an Ha! Ha!
       Billings had a mind to go upon Wall. I went with him from Place to Place, and could resolve on nothing. I then set him to split and mortise some Posts for the fence vs. Mrs. Veasie. We went up, carried the Posts but when We came there We found that the Wall was too heavy and Stones too large for two hands—four at least were necessary. Billings was wild and We came to some Explanation. He must go off &c. Mrs. Adams paid him off, and then He thought he would not go. After long Conversations Billings came to a Sort of Agreement to stay a Year from this day, at £45. He declared he would not drink Spirit nor Cyder for the whole Year. He reserved however twelve days for himself. We shall see tomorrow Morning how he behaves.
      